Citation Nr: 0021801	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an extraschedular rating for a right 
shoulder disability. 

3.  Entitlement to an increased rating for arthritis of the 
right hand and fingers, currently evaluated as 10 percent 
disabling, on appeal from an initial grant of service 
connection.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from appeals of rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to grant a compensable 
for a right shoulder disability, denied entitlement to an 
extraschedular rating for the service connected right 
shoulder disability, declined to grant a compensable rating 
for arthritis of the right hand and fingers, and denied the 
veteran's claim for TDIU.  In a subsequent rating action, the 
RO granted an increased rating, to 20 percent, for the right 
shoulder disability and an increased rating, to 10 percent, 
for the arthritis of the hands and fingers disability.  These 
two issues of entitlement to increased disability evaluations 
remain before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  In this decision, the Board has 
recharacterized the increased rating issue on appeal for 
arthritis of the right hand and fingers in order to comply 
with the opinion by the the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter Court) in Fenderson v. West, 12 Vet. App. 
119 (1999).  The issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a nervous condition is remanded, as discussed below.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected right shoulder disability 
is manifested by complaints of constant dull pain and 
weakened movement, an inability to move in abduction above 
shoulder level, and objective evidence of traumatic 
degenerative arthritis.

3.  The evidence does not reveal that the veteran's right 
shoulder condition, by itself, has created a marked 
interference with his employment.

4.  The veteran's service connected arthritis of the right 
hand and fingers is manifested by complaints of pain and 
swelling, especially at mornings, and objective evidence of 
early degenerative joint disease.  

5.  Service connection is in effect for a right shoulder 
disability, with a 20 percent rating, and arthritis of the 
right hand and fingers, with a 10 percent rating; with the 
total combined disability rating of 30 percent.

6.  The veteran has a four-year college degree, and work 
experience predominantly as a construction worker.

7.  The veteran's service-connected disabilities alone do not 
prevent him from performing substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating higher than 20 
percent for a right shoulder disability have not been 
satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5003, 5010, 5201 (1999).

2.  The criteria for an assignment of an extraschedular 
rating for a service connected right shoulder condition have 
not been satisfied.  38 C.F.R. § 3.321 (1999)  

3.  The criteria for an assignment of a rating higher than 10 
percent for arthritis of the right hand and fingers have not 
been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5003, 5010 (1999).

4.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Increased rating claims

The veteran has presented a well-grounded claim for an 
increased evaluation for both of his service-connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

In evaluating the veteran's right shoulder and right 
hand/fingers conditions, the Board will consider all of the 
applicable regulations, including consideration of the 
limitation of function imposed by pain.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   Section § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
These criteria also consider instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight bearing.  Section 4.59 directs 
consideration of painful motion due to arthritis. 

	a.  Right shoulder

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In an April 1988 rating 
decision, the RO awarded service connection for a right 
shoulder condition, described as postoperative open reduction 
and internal fixation of the right acromic clavicular joint, 
with a noncompensable rating effective November 17, 1988, the 
date of receipt of the veteran's claim.  His service medical 
records show that he dislocated his right acromio-clavicular 
joint during active military service, which required surgery 
and placement of a pin in the shoulder.  

In May 1995, the veteran requested an increased rating for 
his right shoulder condition.  After a February 1996 rating 
decision confirmed the noncompensable rating for the shoulder 
condition, a September 1996 rating decision increased the 
right shoulder disability rating to 20 percent, effective May 
26, 1995, the date of receipt of the veteran's increased 
rating request.     

The veteran has appealed the assignment of a 20 percent 
rating for his service connected right shoulder condition, 
and contends that a higher rating is warranted.  He contends 
that he has problems with decreased right shoulder movement 
and severe pain, as well as difficulties with lifting, 
carrying or reaching above his head.  After a review of the 
records, the Board finds that the evidence does not support 
his claim for an increased evaluation.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5201 for the major arm.  See 38 C.F.R. 
§ 4.69 (1999).  DC 5201, for limitation of motion of the arm, 
establishes a 40 percent rating for arm motion limited to 25 
degrees from side for the major (dominant) arm.  For 
limitation of arm motion to midway between side and shoulder 
level, a 30 percent rating is warranted for the major arm.  A 
20 percent rating is assigned for limitation of arm motion at 
shoulder level for either arm.

The most recent VA examination, from September 1996, reveals 
the veteran has a dropped right shoulder, is right-handed, 
and complains of right arm pain and loss of strength with an 
inability to move his right shoulder in abduction above 90 
degrees.  He stated during the examination that he could no 
longer work because of his shoulder disability.  Upon 
examination, his right clavicle and deltoid area revealed a 
scar and deformity from the outer end of the clavicle.  His 
shoulder showed good strength in all directions except 
abduction.  The diagnosis was traumatic bone and joint defect 
at the outer end of the right clavicle, which limits shoulder 
activity for abduction and overhead beyond 90 degrees at the 
shoulder.  

More recently, the veteran's right shoulder was examined in 
January 1997 by orthopedic surgeon, Harold R. Bicknell, M.D.  
Dr. Bicknell noted similar pain and limitation of motion of 
the right shoulder.  The examination revealed a palpable bony 
abnormality in the region of the acromioclavicular joint, 
with limitation of motion with pain on abduction, as well as 
in internal and external rotation.  The Board also notes that 
during his August 1996 RO hearing, the veteran testified that 
he could only lift his right arm to about shoulder height.  
During his March 2000 Video Conference hearing, the veteran 
testified that he can lift his right arm to "just before" 
he gets to shoulder level before pain prevents further 
shoulder motion.

The Board finds that the veteran's right shoulder condition 
does not satisfy the 30 percent rating criteria under DC 
5201.  The evidence does not show that has limitation of 
right arm motion to midway between side and shoulder level.  
According to both the veteran's own account and the most 
recent VA examination, he cannot lift his right arm past 90 
degrees in abduction, which is consistent with a 20 percent 
rating.  The Board finds that the 20 percent rating is the 
most appropriate rating under 5201.      

The Board considers 38 C.F.R. §§ 4.40, 4.45 and 4.59 as they 
relate to the veteran's right shoulder pain and weakened 
shoulder movement.  The Board finds that the veteran 
consistently complains of chronic right shoulder pain.  The 
September 1996 VA examination revealed the veteran's 
complaints of right shoulder pain and lack of strength, as 
well as X-ray evidence of traumatic arthritis.  During his RO 
hearing, the veteran described the pain as a continuous dull 
pain that, at times, is worse than at other times, and that 
he would rate as a 6 or 7 in severity, on a scale of zero to 
10.  He also stated during his Board hearing that pain was a 
key symptom of his shoulder disability.  The private 
examination by Dr. Bicknell revealed pain with limitation of 
right shoulder motion, and X-ray evidence of marked 
degenerative osteoarthritic changes at the acromioclavicular 
joint with calcification and ossification in the 
coracoclavicular ligament area.

The Board notes that the painful motion due to arthritis and 
the weakened shoulder movement do not equate to limitation of 
motion to midway between side and shoulder level, so as to 
support the assignment of a higher rating.  As discussed 
above, the veteran's limitations due to pain are essentially 
those of limitation of movement at and above the shoulder 
level, which is contemplated in the current 20 percent 
rating.  Accordingly, a higher rating is not warranted on the 
basis of limitation of function due to pain.     

	b.  Extraschedular rating

The veteran asserts that his shoulder condition is of such 
severity that he can no longer work because of this 
condition.  He argues that his inability to work necessitates 
an extraschedular rating.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 50 
percent, exists in the Schedule for greater disability of the 
shoulder.  However, the record does not establish a basis to 
support a higher rating for the veteran's right shoulder 
disability under the Schedule.  Additionally, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The veteran argued during his Board hearing that the 
medical opinions from the September 1996 VA examination and 
the January 1997 examination by Dr. Bicknell both indicate 
that the veteran can no longer perform the pipefitting and 
various labor work that he performed for many years because 
of the disabling condition of his right shoulder.  He argues 
that he is unable to work in any occupation that requires any 
excessive strain to the right shoulder and upper extremity, 
and that he shoulder therefore be considered for an 
extraschedular rating under 38 C.F.R. § 3.321.     

While the Board acknowledges that the veteran has not worked 
in recent years, and that the medical evidence suggests that 
he can no longer work in the labor-intensive occupations to 
which he is accustomed, this is insufficient evidence for an 
extraschedular rating.  The evidence does not show that the 
veteran has had repeated periods of hospitalization for his 
shoulder condition.  Furthermore, the Board does not find 
that there is a marked interference with employment due to 
his shoulder disability alone so as to render the application 
of the Schedule impractical.  The fact that the veteran 
cannot due overhead work due to limitation of motion of the 
right shoulder does not mean that he cannot use his right 
upper extremity at all.  By all accounts, he is limited in 
the physical activities that he can perform with his right 
shoulder, but he is not totally precluded from all 
functioning of the right shoulder.  As stated in the 
September 1996 VA examination report, the veteran does have 
strength in all other directions of right shoulder motion 
except for abduction.  The Board also notes that the 
evidence, such as Social Security Administration (SSA) 
disability records going back to August 1994, shows that the 
veteran has attributed much of his employment problems to a 
psychiatric disorder.  While his shoulder condition certainly 
affects his employment options, his employment prospects are 
not severely limited due solely to his right shoulder 
condition.  Therefore, the Board concludes that there is 
insufficient evidence of a marked interference with all 
employment due to the shoulder disability alone.  A schedular 
rating is appropriate in this instance, and an extraschedular 
rating under 38 C.F.R. § 3.321(b) is not warranted at this 
time.  

	c.  Arthritis of the right hand and fingers

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In a February 1996 rating 
decision, the RO granted service connection for 
osteoarthritis of the right hand and fingers as secondary to 
the service connected right shoulder disability, with a 
noncompensable rating effective May 25, 1994, the date of 
receipt of the veteran's claim.  A July 1995 VA examination 
revealed the veteran's complaints of difficulty closing his 
fingers and soreness in the right hand and fingers.  On 
examination, his grasp strength of the right hand was 
noticeably weaker than that of the left hand.  X-rays of the 
right hand revealed slight narrowing of several of the 
interphalangeal joints, and a diagnostic impression of early 
degenerative joint disease.  In a September 1996 supplemental 
statement of the case, the RO increased the disability rating 
for arthritis of the right hand and fingers to 10 percent, 
effective May 26, 1995, based on evidence of painful or 
limited motion of a major joint or group of joints.  This 
rating has been continued to the present.    

The veteran has appealed the assignment of a 10 percent 
rating for his service connected arthritis condition of the 
right hand and fingers, and contends that a higher rating is 
warranted.  After a review of the records, the Board finds 
that the evidence is against his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

The veteran's right hand disability is rated under 38 C.F.R. 
§ 4.71a, DC 5010, for posttraumatic arthritis.  Posttraumatic 
arthritis is rated as degenerative arthritis which, 
established by X-ray findings, will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under DCs 5013 to 5024, inclusive. 

38 C.F.R. § 4.71a DC 5216-5219 address unfavorable ankylosis 
of multiple fingers, while DC 5220-5223 address favorable 
ankylosis of multiple fingers.  DC 5224-5227 address 
ankylosis of individual fingers.  In reviewing the evidence, 
the Board does not find any evidence of multiple or 
individual finger ankylosis.  The most recent VA examination, 
from September 1996, reveals the veteran's complaints of 
swollen joints of the right hand.  Upon examination, the 
veteran was able to touch his right thumb to each of his 
fingers of the right hand, could touch his thumb to the 
palmar crease, and no definite sensory change was detected.  
The diagnosis was "[l]ack of use of the [right] hand and 
fingers due to nighttime complaint from elbow to hand to 
fingers."  While the September 1996 VA examination report 
does not include X-ray evidence of the right hand, the July 
1995 VA examination, as previously discussed, revealed X-ray 
evidence of early degenerative changes of the right hand, as 
well as a weak right hand grasp strength as compared to his 
left hand.   

The Board does not find any evidence of ankylosis, favorable 
or unfavorable, or limitation of motion equivalent to such 
ankylosis, of the right hand and fingers to warrant a 
compensable rating under any of the code sections from DC 
5216-5227.  However, the swelling and painful motion of the 
fingers of the right hand require consideration of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999), and DeLuca v. Brown, supra.  

During his August 1996 RO hearing, the veteran testified that 
his hand is so stiff when he gets up in the morning that he 
cannot make a fist, until it loosens up on him.  He stated 
that he is right-handed.  He also complained of right hand 
pain, "like someone hit me with a hammer".  The RO 
Alternate Hearing Officer observed the veteran's right hand 
and individual fingers to be considerably larger than the 
left hand and fingers.  The veteran stated that he could 
grasp a steering wheel with his right hand, but that it was 
painful to do so.  He also stated that he could write, button 
his clothes, tie his shoes and pick up coins with his right 
hand.  However, he complained of hand pain, stiffness and 
soreness with such activities.  During his March 2000 Board 
hearing, the veteran continued to complain of right hand 
pain, such as when making a fist, morning stiffness in his 
fingers, swelling in the fingers, and a problem with dropping 
objects that he holds with the right hand.  However, he also 
stated that he is not receiving any medical treatment for his 
right hand condition.  The Board also notes that during a 
January 1997 examination by Harold R. Bicknell, M.D., the 
veteran complained of some pain with stiffness in the right 
hand; and Dr. Bicknell observed stiffness in the 
interphalangeal joints with some pain on making a tight fist.  
X-rays revealed early osteoarthritic changes, particularly in 
the interphalangeal joint area.

The Board finds that the current 10 percent rating is 
warranted, pursuant to Diagnostic Code 5003 and §§ 4.40, 4.45 
and 4.59, for the swelling and painful motion of the fingers 
of the right hand.  A 20 percent rating would require X-ray 
evidence of involvement of 2 or more major joints or minor 
joint groups, with occasional incapacitating exacerbations, 
which is not evidenced in the records before the Board.  
Therefore, the Board finds that the existing 10 percent 
rating for arthritis of the right hand and fingers is the 
most appropriate rating under the Schedule. 

The Board also considers whether the veteran's arthritis 
disability of the right hand and fingers warrants an 
extraschedular rating.  See Floyd and Bagwell, supra.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service connected disability" is made.  
38 C.F.R. § 3.321 (b)(1) (1999).  The Board must find that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
hand and fingers.  However, the record does not establish a 
basis to support a higher rating for the veteran's arthritis 
of the hand and fingers disability under the Schedule.  The 
evidence does not show that the veteran has had repeated 
periods of hospitalization for this arthritic condition.  
Furthermore, the Board does not find that there is a marked 
interference with employment due to his hand and fingers 
disability alone so as to render the application of the 
Schedule impractical.  The Board recognizes the veteran's 
complaints of right hand pain and stiffness, and his recent 
complaints of frequently dropping objects.  However, the 
evidence from both of the veteran's hearing transcripts 
reflects that the veteran believes that his shoulder 
condition, and not his hand and finger arthritis, is the 
reason for his current unemployment.  There is no evidence 
that his hand condition alone has markedly interfered with 
his ability to be gainfully employed.  Therefore, an 
extraschedular rating under 38 C.F.R. § 3.321(b) is not 
warranted for this disability. 


	II.  TDIU  

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

A review of the veteran's current combined disability ratings 
reveals that he does not meet the threshold percentage 
requirements of 38 C.F.R. § 4.16(a) to qualify for 
consideration for a total disability rating.  His right 
shoulder disability is rated as 20 percent disabling, and his 
right hand and fingers disability is rated as 10 percent 
disabling.  The combined service connection disability rating 
is 30 percent.  See 38 C.F.R. § 4.25 (1999).  As previously 
discussed, under § 4.16, with two or more service connected 
disabilities, at least one disability must be rated at 40 
percent or more, and additional disability ratings must exist 
to bring the combined rating to 70 percent or more.   As is 
clear from the record, the veteran does not have any of his 
service-connected  disabilities rated 40 percent or higher, 
and his combined rating is less than 70 percent.  Therefore, 
the Board finds that the veteran does not meet the initial 
requirements for a total disability evaluation on the basis 
of individual unemployability. 

The Board must also consider whether, despite not meeting the 
percentage requirements in 38 C.F.R. § 4.16(a), the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities 
and is, thus, still entitled to a total disability rating.  
See 38 C.F.R. § 4.16(b).  The Board notes that both his 
shoulder disability and his arthritis of the right hand and 
fingers have potential bearing on his claimed 
unemployability.  

The Board acknowledges that the veteran's right shoulder 
condition is a significant disability.  The most recent VA 
Compensation and Pension examination, from September 1996, 
shows that the veteran asserts that he can no longer do 
overhead construction work because of his limitation of 
motion of the shoulder, which was confirmed during range of 
motion testing.  He testified during his Board hearing that 
he stopped working as a pipe fitter in 1994 because his right 
shoulder condition prevented him from continuing work.  He 
also stated that he believed that his right hand and shoulder 
would prevent him from working again, testifying that, "I've 
reached a point in my life I just can't do the work any more 
like I could when I was young years ago."  In Dr. Bicknell's 
January 1997 examination report, he stated the opinion that, 
"this patient is disabled to return to his previous 
occupation as a pipe fitter, as well as any occupation 
requiring any excessive strain to the right shoulder and 
upper extremity at this time."     

While the record shows that the veteran may be unable to 
continue work as a pipe fitter due to his disability of the 
right upper extremity, the evidence does not show that he is 
unable to work at other types of substantially gainful 
employment because of his shoulder and hand problems.  The 
evidence from the SSA indicates to the Board non-service 
connected factors that affect his employability, and which 
cannot be considered in assigning a TDIU rating.  
Furthermore, the examination report from Dr. Bicknell lacks 
an opinion that the veteran cannot work at gainful employment 
not involving extensive use of his right upper extremity.   

The veteran reported on his April 1996 TDIU application, as 
well as March and July of 1997 TDIU forms, that he has a 
four-year college education.  The Board acknowledges that the 
veteran indicated on his applications that his main 
employment was as a pipe fitter, going back over 30 years.  
However, with his level of education, the record does not 
show that he could not perform another line of work that was 
less labor intensive.  The Board finds that the preponderance 
of evidence is against a finding that the veteran's service-
connected shoulder and hand disabilities alone preclude the 
veteran from obtaining or retaining substantially gainful 
employment.  The Board does acknowledge, however, that he 
probably will have to continue to work in a field that does 
not involve manual work requiring use of his right arm above 
the shoulder level.  

By his overall 30 percent rating for his service-connected 
disabilities, the Board is cognizant of the veteran's 
significant right upper extremity problems that may affect 
employment options.  However, the Board finds that these 
service-connected disabilities alone do not prevent him from 
performing substantially gainful employment.  The mere fact 
that the veteran may have difficulty finding gainful 
employment is not enough to classify him as totally disabled.  
See Van Hoose v. Brown, supra.  The Board finds that the 
veteran's service connected disabilities do not put him in a 
different position than other veterans with the same 
disability ratings.  Thus, the Board finds that he is not 
totally disabled by reason of unemployability. 


ORDER

An increased rating for a right shoulder disability is 
denied.

An extraschedular rating for a right shoulder disability is 
denied.

An increased rating for arthritis of the right hand and 
fingers is denied.

TDIU is denied.

REMAND

In a September 1999 rating decision, of which the veteran was 
informed in that same month, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a nervous condition.  In his VA 
Form 9, Appeal to the Board of Veterans' Appeals, filed in 
October 1999, the veteran asserted that he is "entitled to 
total disability because of mental and physical disabilities 
that are service connected."  The Board interprets this 
statement in this context as a notice of disagreement with 
the September 1999 rating decision that did not reopen the 
claim for service connection for a nervous condition.  
Accordingly, the Board should remand this matter for the RO 
to issue a statement of the case (SOC) concerning this issue.  
Manlincon v. West, 12 Vet. App. 238 (1999) (When an NOD is 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should provide the veteran and his 
representative a SOC that conforms with 
the requirements of 38 U.S.C.A. § 
7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to its September 
1999 rating decision that did not reopen 
the claim for service connection for a 
nervous condition; a discussion of how 
such laws and regulations affect the RO's 
decision; and a summary of the reasons 
for such decision. The veteran and his 
representative must be given an 
opportunity to respond to the SOC.

Thereafter, the case should be returned to the Board. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The Board notes, however, that an appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal. 38 C.F.R. § 
20.200 (1999). The Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination, 
or determinations, being appealed. 38 C.F.R. § 20.202 (1999). 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

